I concur. To supplement the statement in the first paragraph of the opinion that there is no Bill of Exceptions I think it helpful to add the following. The document entitled "Bill of Exceptions" annexed at the end of the judgment roll in addition to containing a number of the alleged irregularities and errors urged upon the court by counsel for the appellant also included a list of the exhibits which were introduced at the trial. On the last page of the document is a stipulation by both counsel that the
"foregoing Bill of Exceptions is hereby settled and that all of said Exhibits above listed be, and are, made a part hereof by said references and annexing the same hereto, and that the whole thereof constitutes this Bill of Exceptions for all of the purposes of this appeal."
Section 104-39-4, U.C.A. 1943, provides the procedure for the preparing and settling a Bill of Exceptions. That procedure must be followed. A stipulation by counsel that a particular document is a "Bill of Exceptions" does not make it so. *Page 366